UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
ANDREW GROSS, III,                    )
                                      )
            Plaintiff,                )
                                      )
      v.                              )    Civil Action No. 10-0194 (PLF)
                                      )
ERIC HOLDER, JR., et al.,             )
                                      )
            Defendants.               )
____________________________________)


                                    MEMORANDUM OPINION

                Pursuant to the Prison Litigation Reform Act (“PLRA”), a prisoner may not

proceed in forma pauperis if while incarcerated he has filed at least three prior cases that were

dismissed as frivolous, malicious, or for failure to state a claim. 28 U.S.C. § 1915(g). There is

an exception for a prisoner who shows that he “is under imminent danger of serious physical

injury” at the time he files suit. Id.

                This Court has determined that plaintiff is barred under 28 U.S.C. § 1915(g) from

proceeding in forma pauperis in this action. Gross v. Holder, No. 10-0194, 2010 WL 2179173

(D.D.C. June 1, 2010). In addition, the Court revoked plaintiff’s in forma pauperis status,

directed plaintiff to pay the filing fee within 30 days, and advised plaintiff that this action would

be dismissed if he failed to pay the fee timely. To date, plaintiff has not paid the filing fee, and

this action will be dismissed without prejudice.

                An Order is issued separately.

                                                       /s/_________________________
                                                       PAUL L. FRIEDMAN
DATE: July 16, 2010                                    United States District Judge